Title: To James Madison from Le Ray de Chaumont, [4] September 1824
From: Le Ray de Chaumont, James Donatien
To: Madison, James


        
          Sir,
          Le Raysville [4] Septr 1824
        
        Confiding in your good dispositions to promote the happiness and welfare of our country and presuming on your willingness to favour one like yourself President of an agricultural Society, I take the liberty to request your answer to the following questions
        10 Have the agricultural societies in your vicinity and State proved useful to the community at large?
        20 Have they excited emulation in their members and even in others opposed or indifferent to them?
        30 What visible marks have they given of the favorable result of that emulation?
        40 Have they contributed to improve the condition of the people either in displaying to them in a more extensive view their resources or by convincing them, and chiefly the growing generation, that husbandry is an occupation as honorable as any of the most deserving the public regard?
        Finally please to add whatever you may think deserving notice and capable to help us to form a just estimate of the moral and physical improvements which may have been produced by the Societies for promoting Agriculture & Manufactures. I am with great regard Sir, Your obedient & humble Servant
        
          Le Ray de Chaumont
        
        
          P.S. Will you allow me the liberty to beg as early an answer as your convenience will permit. The information requested above is principally to place in an address I am to deliver on the 28th inst & of which I had notice only two days ago. Our state I am afraid will not continue the support to Agriculture which it deserves.
        
      